RODENBERG, Judge
(concurring specially).
I concur with the majority opinion in all respects. The applicable decisions of the Minnesota Supreme Court require that we both affirm the district court’s order vacating the earlier void orders modifying the original maintenance award and reverse the district court’s denial of the motion to enforce the resulting maintenance arrear-age.
If we were to reach the “equities” of whether appellant’s maintenance arrear-age ought to be forgiven, which I do not believe that we can under established precedent, I am not convinced that a district court faced with a bargained-for agreement under Karon1 and MinmStat. § 518.552, subd. 5 (2012), should apply some undefined equitable salve to the wound of which appellant complains — that he should be made to adhere to the global settlement to which he agreed, and that the district court adjudged cannot be modified.
Karon waivers do not drop from the sky, arbitrarily harming one party and serendipitously benefitting another. They result from negotiations concerning the many and varied issues that divorcing spouses need to resolve. One spouse desires permanent maintenance, while the other thinks that little or no maintenance is warranted. The spouses disagree about which of them should be awarded the homestead or the business assets, and on what conditions those assets should go to one or the other of them. They disagree about whether either or both of them can trace an inheritance or gift to any now-existing marital property. They dispute the values of vehicles and pension plans and who should pay which debts. And a Karon waiver is sometimes a tool selected by spouses and their lawyers to arrive at a global settlement. The line of cases on which we rely assures divorcing parties of this much: if they make an agreement that includes a Karon waiver, Minnesota’s courts will not disregard that waiver, the finality of which is every bit as important as the finality of the award of the homestead or of the division of debt.
Although the finality afforded to the type of agreement with which we are concerned was initially a judicial development based on the parties’ agreement that the district court would be “divested of jurisdiction,” Karon, 485 N.W.2d at 501, our legislature enacted and the governor signed into law what is now codified at Minn.Stat. § 518.552, subd. 5. The statute avoids the exquisite question of whether the finality of a Karon waiver depends on “jurisdiction” or on something else. See Moore v. Moore, 734 N.W.2d 285, 287 n. 1 (Minn.App.2007), review denied (Minn. Sept. 18, 2007). But the statute amounts to a legislative adoption of the principles of finality enunciated in Karon and its progeny.
*728We don’t know much on appeal about how it came to be that appellant entered into the marital termination agreement in this case or the circumstances of his signing the agreement without counsel. We don’t know whether the overall agreement to resolve the issues in this dissolution was favorable or unfavorable to him at the time. We do know that he makes no argument that he was defrauded. And we know that the marital termination agreement resolved an array of issues, only one of which was that appellant would pay respondent spousal maintenance of $5,000 per month for five years on the condition that neither the parties nor the district court could change the amount or duration. The district court entered a judgment including the provision that it “is divested of jurisdiction to modify the maintenance provisions herein.” And appellant sought to modify only the maintenance provision of the judgment.
Regardless of the precise theoretical underpinnings, Karon and its progeny consistently hold — and allow divorcing parties to rely on — the simple principle that a deal is a deal. “[T]he decree is final absent fraud.” Karon, 435 N.W.2d at 50S.2
Today’s decision is an additional reminder, if one were necessary, that a Karon waiver should only be entered into carefully and thoughtfully. Consistent with case-law and statute, we enforce the parties’ agreement that the maintenance obligation may not be modified even by later expression of a desire by the parties that it be modified.

. Karon v. Karon, 435 N.W.2d 501, 503 (Minn.1989) (superseded in part by Minn. Stat. § 518.552, subd. 5).


. A motion under Minn. R. Civ. P. 60 might, in appropriate circumstances, entitle litigants to relief from a Karon waiver. There was no such motion here.